Case 2:19-cv-20964-ES-MAH Document1 Filed 11/27/19 Page 1 of 7 PagelD: 1

FORM TO BE USED BY A PRISONER IN FILING.A CIVIL RIGHTS COMPLAINT
UNITED STATES DISTRICT COURT FOR THE DISTRICT OF NEW JERSEY
TAAL MELS. WA iopthS . COMPLAINT

(Enter above the full name of the plaintiff in this action) .

Civil Action No.

. V.

8d Ds BALCH
&Y,- -byrlloHa

(Enter the full name of the defendant of defendants in this action)

(To be supplied by the Clerk of the Court)

 

 

_ INSTRUCTIONS; READ CAREFULLY
1. This complaint must be legibly handwritten or typewritten, signed by the
plaintiff and subscribed to under penalty of perjury as being true and correct. All
questions must be answered concisely in the proper space on the form. Where
more space is needed to answer any question, attach a separate sheet.

2. In accordance with Rule 8 of the Federal Rules of Civil Procedure, the
complaint should contain (1) a short and plain statement of the grounds upon
which the court's jurisdiction depends, (2) a short plain statement of the claim
showing that you are entitled to relief,,and (3) a demand for judgment for the
relief which you seek.

3. You must. provide the full name of each defendant or defendants and
where they can be found.

4, You must send the original and one copy of the complaint to the Clerk of
the District Court. You must also send one additional copy of the complaint for
each defendant to the Clerk. Do not send the complaint directly to the
defendants.

5. Upon receipt of a fee of $400. 00 (a filing fee of $350.00, and an
administrative fee of $50.00), your complaint will be filed: You will be
responsible for service of a separate summons and copy of the complaint on
each defendant. See Rule 4, Federal Rule. of Civil Procedure.

 
. Case 2:19-cv-20964-ES-MAH Document1 Filed 11/27/19 Page 2 of 7 PagelD: 2

6. If you cannot prepay the $400.00 fee, you may request permission to
-_proceed in forma pauperis in accordance with the procedures set forth inthe —.
application to proceed in forma pauperis. See 28 U.S.C. §1915. (If there is more
than one plaintiff, each plaintiff must separately request permission to proceed
in forma pauperis.)

7. If you are given permission to proceed in forma pauperis, the $50.00
Administrative Fee will not be assessed. The Clerk will prepare and issue a copy
.of the summons for each defendant. The copies of summonses and the copies of
the complaint which you have submitted will be forwarded by the Clerk to the
United States Marshal, who is responsible for service. The Marshal has USM-285
forms you must complete so that the Marshal can locate and serve each
defendant. If the forms are sent to you, you must complete them in full and
return the forms to the Marshal.

QUESTIONS TO BE ANSWERED
1a. Jurisdiction is asserted pursuant to (CHECK ONE)
42 U.S.C. §1983 (applies to state prisoners)
Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics,
403 U.S. 388 (1971) and 28 U.S.C. § 1331 (applies to federa

prisoners)

If you want to assert jurisdiction under different or additional statutes, list
these below:

 

1b. Indicate whether you are a prisoner or other confined person as follows:
__ Pretrial detainee

_Yvilly-committed detainee
__ Immigration detainee
__ Convicted and sentenced state prisoner

__ Convicted and sentenced federal prisoner

 

__ Other: (please explain)

 

 
Case 2:19-cv-20964-ES-MAH Document1 Filed 11/27/19 Page 3 of 7 PagelD: 3

Previously Dismissed Federal Civil Actions or Appeals

If you are proceeding in forma pauperis, list each civil action or appeal
you have brought in a federal court while you were incarcerated or
detained in any facility, that was dismissed as frivolous or malicious, or
for failure to state a claim upon which relief may be granted. Please note
that a prisoner who has on three or more prior occasions, while detained
in any facility, brought an action or appeal in a federal court that was
dismissed as frivolous or malicious, or for failure to state a claim upon
which relief may be granted, will be denied in forma pauperis status
unless that prisoner is under imminent danger of serious physical injury.
See 28 U.S.C. § 1915(g). .

Parties to previous lawsuit:

 

Plaintiff(s):

 

Defendant(s):

 

 

 

Court and docket number:_
Grounds for dismissal: ( ) frivolous ( ) malicious
( ) failure to state a claim upon which relief may

be granted
Approximate date of filing lawsuit:

 

 

Approximate date of disposition:

If there is more than one civil action or appeal, describe the additional _
civil actions or appeals using this same format on separate sheets.

 

Place of Present Confinement?
Parties

(In item (a) below, place your name in the first blank and place your
‘present address in the second blank. Do the same for additional Plaintiffs,

if any.)
a. Name of plaintiff: THU BELLS DH tt FS

 
Case 2:19-cv-20964-ES-MAH Document1 Filed 11/27/19 Page 4 of 7 PagelD: 4

 

Address: eagbes Liki, stide LE Le Le te SLiAL Lbs SCG ASIP -B th

POOL OM” LAY — CG OS* GME, Fe 07001
Inmate#: ZO22/74

b. First defendant:
Name: Le, Achen be
Official position: LE SAgLA Ze, CDibihr)
Place of employment: 47378 4-40 “PEG ttnstt£ -E1To ths
How is this person involved in the case?

(i.e., what are you alleging that this person did or did not do that
violated your constitutional rights?) .

 

f/ LLALLOF PE MLM LFS sz LLP LLL INE | 94h

Z 2 Mlb Ad, Bf LLL ALLL YO SASS ibs §

pla Le “a Lato le 18. Be 1 LEME M tty ees Lt) PPPS
; kz, by

‘“genh “Wet he

-¢c. . Second defenda

Name: Sao. L2G, (tel.

Official nositon: LZ cArLE Sat,

Place of employment: £7fll LIDS epotinsrd STV |
How is this person involved in the case?

(i.e., what are you alleging that this person did or did not do that
violated your constitutional rights?) -

 

Zz LP? Li a a a J tL sd — Zz fl)
YER PL ALE “ALL Lh at ca 2h ZL, lee Las
LL Wk: Littp¢ctt lta tle 221) ttbif pelle ALL
Katy ta Lb LEE bl. ERT eo sth Lota: A SD Liter
nie wets 4 weupfi AEn)s bE |
d. If there are more than two defendants, attach a separate sheet. For

each defendant specify: (1) name, (2) official position, (3) place of
employment, and (4) involvement of the defendant.

 
fase 2:19-cv-20964-ES-MAH Document1 Filed 11/27/19 Page 5 of 7 PagelD: 5

 

Seziy Lez tart,

 

(

Al

Atte Syd, Lh 1 MELLO

 

 

akenen) Lsrbtiel- LECAcLE, Spb.
|

 

ALE bE LE Lad adi natal EL IDLE petetet -SaTehe |
LELML ZS. LAr. g pA LAL Zettai rAL

 

ZArc 2A. $ALE

 

CL 2 LD BL LBL. GLA Allépsslg Zh3/ LA2S

 

acksatt ted ge tel tot Ag thee

 

 

Cye talib pone Liai bd be vias ral LMLED 2)

 

 

 

Jak V2LAZ Leal, Ahi pallet

 

Lape Aights, 5G yy pide LAS

 

rep labersl $i2t_shte ABLE, td LLM g

 

MAE. fb wt ZIAA_ZLAS LADLE Lf £22

 

 

 

az! ZALLSIZALL. LA e Lk. ZL 22! LD

 

Z Lie tl El, Med bzatit. htt= pitdle Lidia |
LAE hy aot te fe A LED Bp MLE LL “2 LLL QLELL

 

Aeath Lc& Cnnarartlel £, typ eureinlcal —

 

DEE xp ba?

 

 

 

 

|
|
|
|
|
A SDOLALLLLGD zt LI le SPD EE LiL
|
|
|
|

 

 

 

J
|
|
|

 

 

 

 
Kase 2:19-cv-20964-ES-MAH Document1 Filed 11/27/19 Page 6 of 7 PagelD: 6

 

LiLliabd. Z Zhi Mawtbe, , |

 

Massé: SYp- batlofla

 

bELe teal fpsrdtcel ttle LLL LEAL GE,

 

, lil. EE Liggpliupna tid.) Liticde MLE It Pt

 

 

LLL: Lhd 2S CALL LLL LL LALLA LM 2 tl
S42r& LAGE? 2

 

 

 

AL2, 4a BLE tllal Bhliipwnl dg, Shad

 

|
CAZES kb Lak tll a Le via 22,

 

7
LAA vroladell ersethQ Leatitirdtetstaf |

 

\_Zrghds2) c
Lilia ett 2 ety) Sint h

 

 

lLaszée/ aa 2 Bethea AE LS
|| aez2) fli. thes Liew LAB See lbs, LDL

 

 

ce 456 Sanzeé sAtttMl 2 Lili, Bali.

 

|Get 2) £ LaseLef. 4f GPM AMG LAE Adi
MOAI BALL, fait Lkb pL esl L4E2A. pal

 

 

7 7 7 7
_| LAE Lzidy Jlonk Mitear [tates lip LAE, Fal
HAE VLE Lite Hutt! 4 Laid sdealeel ge

 

 

 

| Litt 2 SEU f LEAAAL ES. bigéalltaig ALY

 

\AZAWEL atl Lx bitideg Jen

 

 

 

 

 

 

 

 

 

 

 
Case 2:19-cv-20964-ES-MAH Document1 Filed 11/27/19 Page 7 of 7 PagelD: 7

5. I previously have sought informal or formal relief from the
appropriate administrative officials regarding the acts complained of
in the Statement of Claims on page 6.

Lie __No

If your answer is "Yes," briefly describe the steps taken, including
’ how relief was sought, from whom you sought relief, and the
results.

Z for. Lote brLtwan led, tui Leetazu ty
tnt “8s clabroal:

 

 

 

If your answer is "No," briefly explain why administrative remedies
were not exhausted.

 

 

 

 

6. Statement of Claims

(State here as briefly as possible the facts of your case. Describe
how each defendant violated your rights, giving dates and places. If
you do not specify how each defendant violated your rights and the
date(s) and place of the violations, your complaint may be
dismissed. Include also the names of other persons who are
involved, including dates and places. Do not give any legal
arguments or cite any cases or statutes. If you intend to allege a
number of related claims, number and set forth each claim in a
separate paragraph. Use as much space as you need. Attach a
separate sheet if necessary.)

 

L -,
i 41 _ /[_-.f[

 

 

 

 

 

 

 

 

 

 
